Citation Nr: 1605646	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  04-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability manifested by degenerative disc disease of the lumbar spine with compression fracture at T12.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)), which denied the benefit sought on appeal.

In October 2005, this claim came before the Board.  At that time, the Board remanded the claim to schedule the Veteran for a Travel Board hearing.  In December 2005, the Veteran testified before the undersigned Veterans Law Judge, sitting in Winston-Salem, North Carolina.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  In January 2008, the Board again remanded the Veteran's claim for additional evidentiary development, to include: issuance of notice compliant with the United States Court of Appeals for Veterans Claims (Court) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); obtaining all relevant private treatment records, including records from the I.R.M.H. Emergency Room; and obtaining any available in-service treatment records from the Naval Air Station in Fallon, Nevada.

After the aforementioned development was accomplished, the Veteran's claim was returned to the Board.  In a September 2010 decision, the Board denied the Veteran's claim on the basis that there was no evidence of an in-service injury to his low back, no evidence of continuity of symptomatology, and no evidence of a nexus between his current disability and active duty service.  The Veteran subsequently submitted a notice of appeal to the Court, indicating his disagreement with the denial of his claim for a low back disability.  In June 2011, the Court issued an Order vacating the September 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

Based upon review of the June 2011 JMR, in April 2012, the Board remanded the claim for further development.

In March 2015, the Veteran's attorney submitted additional evidence and argument with a waiver of AOJ consideration of the new evidence in the first instance.

In July 2015, the Board sought medical opinion from an orthopedic spine surgeon or neurosurgeon from the Veterans Health Administration (VHA).  An opinion was received in August 2015, which the Board deemed inadequate.  Later that month, the Board sought an additional VHA opinion from a different VHA orthopedic spine surgeon or neurosurgeon.  In December 2015, the Board received a VHA opinion from a VA Chief of Orthopedic Surgery.  An addendum to this opinion was received in January 2016.  Notably, the Veteran and his representative have not been provided a copy of the VHA opinion.  However, as the claim is being granted in full, the Board finds that it would be in the best interests of the Veteran to expedite its decision rather than delay a fully favorable decision at this time.

The Board finally observes that the claim was initially prosecuted as a claim of entitlement to service connection for a low back disability.  The evidentiary record developed on appeal includes a medical opinion that the Veteran manifests degenerative disc disease of the lumbar spine with a compression fracture at T12 due to an in-service injury.  The Board has rephrased the issue listed on the title page to provide greater clarity as to the type of low back disability at issue.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.




FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's degenerative disc disease of the lumbar spine with compression fracture at T12 results from an in-service back injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine with compression fracture at T12 have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the decision below reflects a full grant of the benefit sought on appeal, no further discussion of VA's duty to notify or assist the Veteran is required with respect to this claim.

The Veteran seeks to establish his entitlement to service connection for a low back disability.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Arthritis is deemed a chronic disease under 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that, as discussed below, the Veteran's service treatment records (STRs) are incomplete.  In such a situation, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule and to explain its decision where appropriate.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no service connection presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 19 Vet. App. at 217-18. 

The Veteran contends that he sustained a back injury in service.  He has reported that, when unloading a truck full of aircraft tires, he turned in an attempt to catch a tire and fell to the ground.  He stated that, when he turned to catch the tire, it felt like "it was like my spine was separated for a moment".  The Veteran reported that he was unable to get up right away because it felt like his left side gave out.  He indicated that he was seen in medical and the examiner ordered x-rays, gave him a couple of shots in the spine, and wrote him a slip for light duty.  The Veteran claims that, since this in-service accident, he has experienced low back pain periodically especially if he had long strenuous days.  He said that he did not seek any additional treatment during service because at the time "I, I was young, so I would, I would push on because I didn't want people to think I was wimpy."  He stated that he was treated immediately at the medical clinic at Naval Air Station, Fallon, Nevada.  Hearing transcript at page 11.  

The Veteran served on active duty from August 1989 to August 1992.  The only available STR available consists of his service enlistment examination.  Post-service, the available records first reflect that the Veteran sought treatment for pain in the lower lumbar area in March 2001.  Based upon an examination of the Veteran and a review of a magnetic resonance imaging (MRI) report, disc herniation was diagnosed.  Additional treatment was rendered by private doctors.  

In January 2014, the Veteran was given a VA examination.  The purpose of the examination was to determine the nature and etiology of the Veteran's lumbar spine disability.  Based upon the examiner's review of the entire claims file, a medical history provided by the Veteran, and a physical examination of the spine, the VA examiner determined that the Veteran's low back disability was less likely than not incurred in or caused by an in-service injury or event.  The examiner essentially reasoned that the Veteran's STRs were missing and there were no documented complaints, treatment or diagnosis of a low back condition within 12 months after separation from service.

In January 2015, the Board found that further medical guidance was needed before it could adjudicate the Veteran's claim.  In an August 2015 statement, an expert from the VHA indicated that he was unable to provide an opinion because there were no STRs.

In response, the Board sought an additional VHA opinion from a different examiner which took into account the Veteran's report of injury in service.  In an opinion received in December 2015, a VHA examiner opined that it was not at least as likely as not that the Veteran's chronic low back disability began in service as a result of his twisting back injury under a heavy load.  The examiner stated that the record showed "multiple episodes over 20+ years with absence of symptoms in between."  As such, the examiner found no direct connection of the disability to the 1989 injury.  It was observed that, in trying to identify a "cause and effect" relationship of the injury to the current condition, medical evidence would suggest that the pain and symptoms that occurred with the injury were related to the injury but, once subsided, the future episodes and related progression of the anatomic degeneration in the spine were predominantly a function of aging.

The examiner next stated that it was at least as likely as not that the Veteran's intermittent low back symptoms were a precursor to his severe low back problems.  The Veteran was described as having lumbar spondylosis, which was a broad spectrum of anatomic findings in the disc, facet joints and adjacent bodies from mild to severe.  The examiner explained that such was considered part of the natural aging process of the spine that occurred at different rates and with different symptomatology in different individuals, and part of a cumulative process which included the patient's individual genetics and life experiences.  The VHA examiner indicated that the established facts in the record showed an initial episode of back injury in 1989, subsequent episodes requiring emergency room (ER) visits in 1992, an episode in 2000-01 leading to laminectomy and, ultimately, constant pain with multiple visits and blocks from 2003-13.  It was indicated that such a progression involved common occurrences thought to be part of the natural progression of spine aging and degeneration.

The VHA examined next found that it was not at least as likely as not that the in-service injury described by the Veteran involved a disc herniation, or something that would have led to the subsequently diagnosed disc herniation.  The examiner explained that the disc injury was diagnosed 11 years after the in-service injury and that, if present in service, the Veteran's symptoms would have been different and likely would not have resolved.  It was noted that, while twisting injuries to the torso have some evidence of being able to cause disc herniation, a herniation large enough to result in symptoms leading to the operation in 2001 would have continuously been more symptomatic.  The examiner stated that it was certainly possible that the 1989 injury could have caused some initial disc damage, but the resolution of symptoms for a time and the medical evidence regarding the natural history of spine degeneration suggested a small contribution not meeting the 50 percent or greater probability standard.

Overall, the VHA examiner summarized the opinion as follows:

In summary, based on the available evidence and testimonies, [t]he [V]eteran appears to have lumbar spondylosis, a condition that is essentially part of the aging process.  He had [h]is first symptoms as a result of a twisting injury while on active duty.  Based on generally accepted medical principles, the subsequent progression of his symptoms to his current state is more likely the result of the natural history of spondylosis than a direct result of the initial injury.

On review of the December 2015 opinion, the Board requested clarifying opinion in that the VHA examiner appeared to find a 20-year absence of symptoms between the Veteran's in-service low back injury and his current low back disability - which was inconsistent with the Veteran's accepted testimony.  In an addendum received in January 2016, the VHA clarified his opinion as follows:

Administrative records included in the preparation of the response included multiple entries of the Veteran's competent lay statement indicating his symptoms began with the in-service injury and the [B]oard's finding that this is fact.  My previous review included this Veteran's account and the medical record and was summarized previously.  For clarity, the statement "The record indicates multiple episodes over 20+ years with absence of symptoms in between" could have been more accurately stated as "The record indicates multiple episodes over 20+ years with absence of symptoms requiring medical attention in between."

This statement and the fact that the patient's symptoms were continuous does nothing to change the answer to the question "Is it at least as likely as not that the Veteran's current chronic low back disability began in service as a result of the in service back injury?"  The present medical knowledge points to the [V]eteran's spinal condition as a continuous spectrum of aging and events resulting in progression.  His current disability is the result of an accumulation of time and events.  While the first symptoms occurred during service, and a proportion of the time and events occurred during service, these were not enough to make it "at least as likely as not" that the cause of his current disability is the result of his in-service injury.

The additional evidence of record includes a witness statement from an individual who knew the Veteran since high school.  She reports that the Veteran did not suffer from back problems during high school.  She recalled communicating with the Veteran during his service time wherein he reported working around airplanes.  She had witnessed seeing the Veteran with back problems shortly after his discharge from service, and the Veteran informed her of his back injury in service.

An additional statement from the Veteran's ex-wife, who met the Veteran in 1999, reported her awareness of the Veteran's low back disability when they met, and that the Veteran had reported injuring his back in service.

Additionally, the Veteran has submitted a medical opinion from a Board Certified Orthopaedic Surgeon dated March 2014.  The examiner indicated that the Veteran currently manifested advanced lumbar disc disease at L4-5 and L5-S1 with prior herniations at both levels which required a lumbar laminectomy.  The radiologic studies indicated degenerative changes at L4-5 and L5-S1 with a compression deformity at T12.  On review of the record, the examiner noted that the Veteran had a compression fracture at the thoracolumbar junction in the past with the only prior back injury occurring in 1989 while on military duty.  It was noted that the Veteran reported ongoing back problems after the in-service injury.  The examiner opined that it was more likely than not that the type of injury experienced by the Veteran in 1989 damaged his L4-5 and L5-S1 discs as well as caused the compression fracture at the thoracolumbar junction, as the description of injury was compatible with a compression fracture.  Thus, the examiner concluded that it was more likely than not that the Veteran's injury in service in 1989 initiated the degenerative process of his lumbar discs which was the source of the Veteran's current disability.

As noted above, the Veteran's STRs are missing due to no fault of the Veteran.  He has provided direct testimony of a twisting type back injury under a heavy load during service in 1989.  He has further testified to recurrent episodes of back pain since the in-service injury.  In support of his claim, he has submitted affidavits from two witnesses who attest to knowledge of the Veteran's in-service injury and his recurrent symptoms of back pain since that accident.  The Board finds no evidence of record impeaching the veracity of the Veteran's testimony and his witnesses.  Thus, the Board finds that the credible evidence establishes that the Veteran injured his back during service and experienced recurrent symptoms of back pain since that accident.

Thus, the dispositive issue on appeal concerns whether a medical nexus exists between the Veteran's currently diagnosed degenerative disc disease of the lumbar spine with compression fracture at T12 and his in-service back injury.  The evidence against this claim includes the opinion of the VHA examiner in December 2015 (including the addendum opinion in January 2016) who concluded that the Veteran's current low back disability is the result of the accumulation of aging and events over time.  However, the examiner did state that the back injury in 1989 constituted a "proportion" of this normal aging process.  

On the other hand, the private examiner has more conclusively stated that the type of back injury experienced by the Veteran in 1989, which caused recurrent problems of back pain, more likely than not initiated the degenerative process currently experienced by the Veteran.  Additionally, the examiner found that the 1989 injury was the only likely explanation for the healed compression fracture found at T12. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Based upon the credible lay evidence provided, and considering the competing medical opinions which hold equal probative weight, the Board finds that reasonable doubt exists as to whether the Veteran's degenerative disc disease of the lumbar spine with compression fracture at T12 results from an in-service back injury.  Per VA policy, the Board finds that this doubt should be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the claim of entitlement to service connection for degenerative disc disease of the lumbar spine with compression fracture at T12 is granted.


ORDER

Service connection for degenerative disc disease of the lumbar spine with compression fracture at T12 is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


